Case 2:20-cv-01791-JS-ST Document 21 Filed 01/19/21 Page 1 of 3 PageID #: 153




                                                                      40 Broad Street, 7th Floor
                                                                      New York, NY 10004
                                                                      Telephone: (212) 943-9080

                                                                      LaDonna Lusher, Esq.
January 15, 2020                                                      llusher@vandallp.com

VIA ECF
The Honorable Steven L. Tiscione
United States District Court
225 Cadman Plaza East
Brooklyn, New York 11201

Re:     De Carvajal v. Bestcare, Inc., 20-cv-1791 (JS) (ST) - Proposed Motion to Dismiss

Dear Judge Tiscione:

        I represent Bakhtiyor Zuparov, Svetlana Rasulova, Tatiana Kondratyeva and a putative
class of home care workers in a nearly identical suit to the above captioned case (“Federal Action”)
that was filed in New York State Supreme Court, Kings County on June 4, 2015. See Zuparov et
al. v. Bestcare, Inc., Index No. 506914/2015 (the “State Class Action”). I write pursuant to Your
Honor’s Individual Rules 1 to request a Pre-Motion Conference and/or for permission to file a
motion to dismiss all class and collective claims in this action for lack of subject matter
jurisdiction, or in the alternative to stay these claims pending resolution of the State Class Action. 2
Alternatively, we seek permission to file a brief in support of Defendant’s pending motion to
dismiss.

        This Court should abstain from exercising jurisdiction over the class and collective claims
in this action pursuant to the doctrine set forth in Colorado River Water Conservation Dist. v.
United States, 424 U.S. 800 (1976) (“Colorado River Doctrine”) which applies in full force to
employment cases. See Gregory v. Daly, 243 F. 3d 687, 702 (2nd Cir. 2001). The Colorado River
doctrine directs federal courts to dismiss or stay a federal action in deference to pending parallel
state court proceedings, based on “considerations of wise judicial administration, giving regard to
conservation of judicial resources and comprehensive disposition of litigation.” Id. at 817.

      “It is well-settled that the third factor, the avoidance of piecemeal litigation, is the
paramount consideration” in determining whether to abstain under the Colorado River Doctrine.
Hammond v. Lifestyle Forms & Display Co., No. 08 CV 3964 (SJ) (RER), 2009 U.S. Dist. LEXIS
133649, at *7 (E.D.N.Y. Jan. 7, 2009) (dismissing federal action pursuant to doctrine). This is

1
 District Judge Seybert referred matters related to dismissal to you via an order dated October 26, 2020.
2
 A challenge may be made to subject matter jurisdiction by a non-party. See e.g. Canadian St. Regis Band of Mohawk
Indians v. New York, 388 F. Supp. 2d 25, 29 (N.D.N.Y. 2005) (citing New York v. Waterfront Airways, Inc., 620 F.
Supp. 411, 413 (S.D.N.Y. 1985); Vera v. Banco Bilbao Vizcaya Argentaria, S.A., 946 F.3d 120, 135 (2d Cir. 2019)
(holding non-party had right to contest subject matter jurisdiction).

                                                        1
Case 2:20-cv-01791-JS-ST Document 21 Filed 01/19/21 Page 2 of 3 PageID #: 154




exactly what will happen here if the class and collective claims are not dismissed. The State Class
Action was filed first, in 2015, and covers the same unpaid wage claims dating back to June 4,
2009. The Federal Action was filed in 2020 and could only cover unpaid wage claims dating back
to April 13, 2014, a difference of almost five years. Thus, while the unpaid wage claims for
Plaintiff De Carvajal, putative class and putative collective members in the Federal Action can be
fully resolved in the State Class Action, the reverse is not true, i.e. the Federal Action cannot
resolve the unpaid wage claims for all plaintiffs in the State Class Action. This is because the
Federal Action has no ability to resolve claims during the additional five years covered by the State
Class Action. If the class and collective claims in the Federal Action are not dismissed, this would
ensure piecemeal litigation of identical claims.

       Moreover, all claims asserted in the Federal Action are New York state claims except for
the FLSA claims. Yet as explained recently by the Honorable Brian M. Cogan, U.S.D.J. “New
York's Labor Law completely overshadows the FLSA to the point of rendering the FLSA
superfluous.” King v. Six Stars of N.Y., Inc., 2016 U.S. Dist. LEXIS 111574, at *4 (E.D.N.Y. Aug.
22, 2016) (dismissing federal action due to existing state court action seeking unpaid wages
pursuant to Colorado River Doctrine). Since there is no ability to double dip, meaning workers
cannot recover the same allegedly unpaid wages under the FLSA and the NYLL, the State Class
Action would completely resolve all unpaid wage claims brought under the FLSA in this action.

         Other factors also strongly support dismissal. All parties in the Federal Action are parties
of the State Class Action, and a motion to certify the class has already been fully briefed and is
pending before the state court. In light of the recent decisions granting certification of identical
classes in Andryeyeva v. N.Y. Health Care Inc., 2020 NY Slip Op 31362(U) (Sup. Ct.), Bernarez
et al. v. Alternate Staffing, Inc., Index No. 150826/2017 (Sup. Ct. NY Cty., September 17, 2020),
and Kurovskaya v. Project O.H.R. (Office for Homecare Referral), Inc., Index No. 150480/2016
(Sup. Ct. NY Co., Dec. 1, 2020), certification of the State Class Action is extremely likely.

        Another strong factor supporting dismissal is that the Federal Action would actually harm
Plaintiff De Carvajal, who began working for Bestcare in 2009. [Docket No. 1, Complaint, ¶ 48.]
Compared to the State Class Action which covers claims dating from June 4, 2009, by proceeding
with the Federal Action she would lose the ability to recover approximately five years of her unpaid
wages. Plaintiff De Carvajal, as a putative class member, has the right to be represented by counsel
of her own choosing in the State Class Action. Moreover, the standard for certification of a class
under New York’s Civil Practice Law and Rules is much more lenient than under Federal Rule 23,
and thus, there are substantial risks for putative class members in the Federal Action. See e.g.
Stecko v. RLI Ins. Co., 121 A.D.3d 542, 543-44 (App. Div. 1st Dept.) (holding that CPLR Article
9 is to be broadly construed and that Rule 23’s “rigorous analysis” standard is not applicable).
While Plaintiff De Carvajal also asserts an individual claim for discrimination, she did so solely
under the NYCHRL. This Court has no jurisdictional basis over this claim and it could have been
filed in state court. One is left to conclude that the Federal Action was designed by lawyers to
forum shop a way to advance their own personal interests and piggyback off years of work already
performed by the State Class Action Plaintiffs.


                                                 2
Case 2:20-cv-01791-JS-ST Document 21 Filed 01/19/21 Page 3 of 3 PageID #: 155




       Alternatively, this Court should dismiss the Federal Action under the first filed rule,
dismiss under the interests of justice, or stay this action pending certification of the class in the
State Class Action.

                                                      Respectfully submitted,
                                                      ____/s/_____________
                                                      LaDonna M. Lusher, Esq.

                                                     Attorneys for State Class Action Plaintiffs

cc:    All counsel of record (via ECF)




                                                 3
